70 F.3d 1252
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Charles SIMON, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
No. 95-1330.
United States Court of Appeals, First Circuit.
Dec. 4, 1995.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
Charles Simon on brief pro se.
Donald K. Stern, United States Attorney, and Emily R. Schulman, Assistant United States Attorney, on brief for appellee.
Before SELYA, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
By way of this habeas corpus petition under 28 U.S.C. Sec. 2241, petitioner Charles Simon sought to be awarded 120 days of "meritorious good time credit" that he alleged had been unlawfully withheld from him.  Petitioner has since been released from prison.  As there is no longer any available relief that can be judicially awarded, his petition is moot.  See, e.g., Fendler v. U.S. Bureau of Prisons, 846 F.2d 550, 555 (9th Cir.1988);  Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir.1987) (per curiam).  We accordingly vacate the district court's judgment and remand with directions to dismiss the action on the ground of mootness.  See, e.g., United States v. Munsingwear, 340 U.S. 36, 39-40 (1950);  Motta v. District Director of INS, 61 F.3d 117, 118-19 (1st Cir.1995).


2
Vacated and remanded with directions to dismiss the action as moot.